                Case 16-11501-CSS               Doc 2302         Filed 01/16/20          Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

MAXUS ENERGY CORPORATION et al.,                                  Case No. 16-11501 (CSS)

         Debtors.1                                                Jointly Administered


       POST-CONFIRMATION QUARTERLY SUMMARY REPORT OF THE
     LIQUIDATING TRUST FOR THE QUARTER ENDING DECEMBER 31, 2019

Dated: January 16, 2020                                                Respectfully submitted,

                                                                       FARNAN LLP

                                                                       /s/ Michael J. Farnan
                                                                       Brian E. Farnan (Bar No. 4098)
                                                                       Michael J. Farnan (Bar No. 5165)
                                                                       919 North Market Street, 12th Floor
                                                                       Wilmington, DE 19801
                                                                       (302) 777-0300
                                                                       (302) 777-0301
                                                                       bfarnan@farnanlaw.com
                                                                       mfarnan@farnanlaw.com

                                                                       J. Christopher Shore (admitted pro hac vice)
                                                                       Thomas MacWright (admitted pro hac vice)
                                                                       WHITE & CASE LLP
                                                                       1155 Avenue of the Americas
                                                                       New York, NY 10036-2787
                                                                       (212) 819-8200
                                                                       cshore@whitecase.com
                                                                       tmacwright@whitecase.com

                                                                       Attorneys for the Liquidating Trust




1   The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International Energy
    Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The address of each of
    the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.


                                                           1
Case 16-11501-CSS   Doc 2302   Filed 01/16/20   Page 2 of 4
Case 16-11501-CSS   Doc 2302   Filed 01/16/20   Page 3 of 4
Case 16-11501-CSS   Doc 2302   Filed 01/16/20   Page 4 of 4
